Citation Nr: 9931513	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  93-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a stress fracture of the left tibia.  

2.  Entitlement to a disability rating in excess of 10 
percent for asthma, prior to October 7, 1996.

3.  Entitlement to a disability rating in excess of 30 
percent for asthma, since October 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to October 
1985.

Service connection was granted for residuals of stress 
fracture to the left tibia by a May 1986 rating decision.  A 
noncompensable (zero percent) rating was assigned, effective 
October 10, 1985.  This rating has been continuously in 
effect since that time.

The May 1986 rating decision also denied service connection 
for asthma.  This decision was upheld by a December 1987 
decision by the Board of Veterans' Appeals (Board).  In a 
subsequent decision issued in May 1991, the Board found that 
new and material evidence had not been presented to reopen 
the veteran's claim.  

This current appeal arises from a January 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which, among other 
things, denied the veteran's claim for a compensable rating 
for his residuals of a stress fracture to the left tibia, and 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
asthma.  However, in an October 1995 decision, the Board held 
that new and material evidence had been submitted to reopen 
the veteran's claim and establish service connection for 
asthma.  Further, the Board remanded the left tibia claim for 
additional development.

Thereafter, the RO assigned a 10 percent rating for the 
veteran's asthma in an August 1996 rating decision, effective 
July 7, 1992.  The veteran disagreed with the 10 percent 
rating for his asthma, and perfected an appeal as to this 
initial rating.  Both of these claims were returned to the 
Board in March 1997, at which time they were remanded for 
additional development.  A 30 percent rating was subsequently 
assigned for the veteran's asthma by an April 1999 rating 
decision and concurrent Supplemental Statement of the Case, 
effective October 7, 1996.  

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the RO has substantially complied with the 
directives of the Board's remand.  Accordingly, a new remand 
is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

During the course of this appeal, the veteran moved, and the 
RO in St. Petersburg, Florida, now has jurisdiction over the 
veteran's claim.

The veteran provided testimony at a personal hearing held 
before the RO in December 1996, a transcript of which is of 
record.


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran has no current residuals of his stress fracture of 
the left tibia.

2.  The objective medical evidence tends to show that the 
veteran's asthma was indicative of a moderate impairment for 
the period from July 7, 1992, to May 18, 1994.  However, the 
objective medical evidence shows no more than mild impairment 
due to the veteran's disability beginning May 19, 1994.

3.  After October 7, 1996, the veteran's asthma has not been 
shown to be manifest by at least FEV-1 results of 40 to 55 
percent predicted, FEV-1/FVC of 40 to 55 percent, at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of a stress fracture of the left tibia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.71a, Diagnostic 
Code 5262 (1999).

2.  The criteria necessary for an initial rating of 30 
percent for asthma have been met for the period from July 7, 
1992, to May 19, 1994.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic 
Codes 6602 (as in effect prior to October 7, 1996); Fenderson 
v. West, 12 Vet. App. 119 (1999).

3.  The criteria for a disability rating in excess of 10 
percent for asthma, from May 19, 1994 to October 6, 1996, 
have not been met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6602 (as in effect 
since October 7, 1996).

4.  The criteria for a disability rating in excess of 30 
percent for asthma, since October 7, 1996, have not been met.  
38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.97, Diagnostic Code 6602 (as in effect prior to and since 
October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as here with 
the asthma claim.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

As a preliminary matter, the Board finds that the veteran's 
contentions that both his left tibia and asthma are more 
severe than contemplated by the current evaluations are 
sufficient to establish well-grounded claims.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  VA has accorded the 
veteran several examinations in relation to these claims, and 
obtained medical records pertaining to the treatment he has 
received for both disabilities.  There does not appear to be 
any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to this claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

I.  Left Tibia

Background.  The service medical records show that the 
veteran sustained a stress fracture to the left ankle (tibia) 
during his period of active duty.  Service connection was 
subsequently granted for residuals of a stress fracture to 
the left tibia by a May 1986 rating decision.  It was noted, 
at that time, that the condition was asymptomatic.  
Therefore, a noncompensable rating was assigned, effective 
October 10, 1985.  This rating has been continuously in 
effect since that time.

The veteran's current claim for a compensable disability 
rating for his left tibia was received in July 1992.  At the 
time, he identified treatment at a VA medical facility which 
he reported showed multiple orthopedic appointments since 
1991.

VA medical treatment records were subsequently obtained that 
covered the period from August 1991 to October 1992.  Among 
other things, these records show treatment for left tibia 
pain in September 1991.  In April 1992, the veteran 
complained of left shin, ankle, and heel pain.  He was found 
to have distal tibia and ankle pain of an unknown etiology.  
He was again treated for left knee and ankle pain in October 
1992.  A prescription form dated that same month noted that 
the veteran had an injury to his left leg that was chronic.  
It was stated that he should not be required to walk long 
distances, or perform strenuous activity at work.

A VA examination of the bones was accorded to the veteran in 
December 1992.  At the time of this examination, the veteran 
reported, in part, that in February 1991 he fell and required 
arthroscopic surgery of the left knee.  He reported that the 
knee still hurt when he walked more than two blocks, or went 
up steps.  Similarly, he reported that the ankle hurt when he 
walked two blocks.  The shin bone only hurt when he was 
running.  Additionally, the veteran reported that six months 
earlier he had had a lot of pain on the left heel, and that 
an X-ray revealed  a calcaneal fracture with spur.  He was 
given medication, and also used a left ankle splint and air 
cast to stabilize the ankle.  

The examiner found no swelling on examination of the knee.  
Further, there was no crepitus on passive flexion and 
extension.  There was no pain on movement of the patella on a 
slightly flexed knee.  Also, there was no anteroposterior or 
lateral instability, and the flexion of the knee was 130 
degrees.  The examiner found the veteran's gait to be normal.  
The examiner also noted that the veteran could toe and heel 
walk, but that he had pain on the left heel with the heel 
walk.  When the veteran squatted, he had pain on the left 
knee.  In regard to the shin bone, the examiner stated that 
the only finding was a nonspecific mild tenderness the 
veteran reported during palpation on the lower third of the 
anterior shin bone.  With respect to the left ankle, 
dorsiflexion was to 15 degrees, and plantar extension was 30 
to 35 degrees.  The right ankle had dorsiflexion to 15 
degrees, and plantar extension to 43 degrees.  The examiner 
noted that while she tried very hard, she could not elicit 
any drawer's, and that the eversion and inversion of both 
ankles were equal.  Additionally, the examiner stated that 
there was no laxity on the eversion or inversion that she 
could elicit.

Also on file were private medical records dated in 1986 which 
made no pertinent findings regarding the veteran's left 
tibia.

In a January 1993 rating decision, the RO determined that the 
veteran was not entitled to a compensable disability rating 
for the residuals of his left tibia fracture.  The RO found 
that the evidence did not show an increase in the severity of 
the condition.

The veteran appealed the January 1993 rating decision to the 
Board.  In his January 1993 Notice of Disagreement, the 
veteran contended that his physician informed him that he had 
left ankle instability as a result of his left tibia 
fracture.  As a result of this instability, he was prescribed 
an ankle supporting device.

Additional VA medical treatment records were subsequently 
obtained that covered the period from February 1992 to August 
1993.  Among other things, these records show treatment on 
several occasions for left ankle pain and instability.  
Records from July 1993 note lateral instability of the left 
ankle on physical examination.  The veteran was found to have 
pain on movement, but good active and passive range of 
motion.  It was also noted that the veteran had an ankle 
brace which provided some stability.  Records from August 
1993 indicated that the veteran was believed to have an 
exercise-induced ischemic or compartment syndrome of the left 
anterior compartment of the left leg and tibia.  These 
records further indicated that a work-up would be continued 
for possible care and treatment.

When the case came before the Board in October 1995, it was 
remanded to obtain medical treatment records since August 
1993, and to accord a new examination to the veteran.  The 
examiner was to specify all current residuals of the stress 
fracture of the left tibia, including the nature of the 
resultant functional impairment.

Following the Board's remand, the RO sent a development 
letter to the veteran in October 1995, requesting medical 
records for the veteran's left tibia since August 1993.  The 
veteran subsequently identified treatment from various 
private physicians.

These private medical records include those of Dr. Shanahan, 
which cover a period from October to December 1992, as a well 
as a statement dated in January 1996.  In his January 1996 
statement, Dr. Shanahan reported that he had not treated the 
vetera since 1992.  These records primarily concerned the 
veteran's asthma, although it was noted that the veteran had 
arthroscopic surgery of the left knee in November 1991.

Private medical records were also obtained from a Dr. 
Maloney, which covered the period from October to November 
1990.  No pertinent findings were made regarding the 
veteran's left lower extremities.

Private medical records were obtained from a Dr. Richardson, 
which cover the period from August 1992 to June 1995.  No 
pertinent findings were made regarding the veteran's left 
lower extremities.

Also on file is a January 1996 statement from a Dr. Hoffman, 
who reported that she treated the veteran from May 1991 to 
April 1994 for problems of the knee.  It was noted that the 
veteran reported an injury while working in which he twisted 
his knee.  He eventually underwent orthopedic surgery for 
repair of a meniscal tear, and was found to have some very 
mild degenerative arthritis in his knee at that time.

Additional private medical records were obtained from a Dr. 
Washington, which covered a period from July to October 1992.  
These records primarily concern treatment for left knee 
problems following the veteran's November 1991 surgery.

Also on file is a February 1996 statement from a Dr. Rao, 
which noted that an orthopedic examination had been performed 
on the veteran in February 1992 at the request of Dr. 
Shanahan.  This statement directed the RO to inquire at Dr. 
Shanahan's office for more information.

Additional VA medical treatment records were also obtained 
that covered a period from October 1986 to May 1994.  Among 
other things, these records show treatment on various 
occasions for complaints of left knee pain.  

A new VA examination of the bones was accorded to the veteran 
in April 1996.  At this examination, the veteran complained 
of left anterior knee pain; bilateral recurrent ankle spasms, 
with the left greater than the right; and left, anterior shin 
pain.  Examination of the left knee was positive for 
patellofemoral crepitus, and medial patellar facet pain.  
There was minimal effusion.  There was no laxity (Lachman 
test was negative).  However, there was mild medial joint 
line tenderness.  Examination of the left tibia revealed mild 
discomfort over the anterior border.  Examination of both the 
left and right ankle were positive for lateral laxity.  Based 
on the foregoing, the examiner diagnosed patellofemoral pain 
of the left knee, with questionable chondromalacia of the 
patellar, as well as medial meniscus injury; left tibia 
"periostitis vs. compartment recurrent external compartment 
syndrome;" and bilateral lateral ankle laxity.

X-rays were also taken of the left ankle in April 1996.  
These X-rays showed no evidence of fracture, dislocation or 
other bone or joint pathology.

It is noted that the veteran underwent additional VA 
examinations in April and May 1996 which made no pertinent 
findings regarding the residuals of the left tibia fracture.  

In an August 1996 Supplemental Statement of the Case, the RO 
confirmed and continued the noncompensable rating for the 
veteran's residuals of a left tibia stress fracture.  The RO 
noted that the treatment records indicated that the veteran 
had injured his knee in 1991, unrelated to the previous 
stress fracture.  Moreover, the RO found that there did not 
appear to be any current residuals of the stress fracture.  
The RO found that the current complaints involving the left 
knee appeared to the result of the post-service knee injury, 
unrelated to the stress fracture.

Additional VA medical treatment records were added to the 
file that covered the period from May 1994 to December 1996.  
These records primarily concerned treatment for conditions 
other than the left lower extremity.  However, he was treated 
for complaints of left leg pain in January 1995.  Following 
examination, the veteran was assessed with exercise-induced 
ischemia.  Records from March 1996 show complaints of left 
shin pain, chronic for the past 12 years.  Diagnosis was rule 
out exertional compartment syndrome or periostitis.  A bone 
scan was to be performed and the veteran was to return in 
July.

At his December 1996 personal hearing, the veteran provided 
testimony regarding his asthma condition.  No pertinent 
statements were made regarding his residuals of a left tibia 
stress fracture.  

When the case was returned to the Board in March 1997, it was 
determined that the April 1996 VA examination was inadequate 
for evaluating the severity of the veteran's disability.  
Accordingly, the case was remanded, in part, to accord a new 
examination to the veteran.  The RO was to also request 
medical records from St. Anthony's Medical Center since July 
1992, and request medical records from the Social Security 
Administration (SSA).

In June 1997, the RO sent requests for medical records to 
both St. Anthony's Medical Center and the SSA.  An additional 
request was sent to St. Anthony's Medical Center in September 
1997.  No response is on file from St. Anthony's Medical 
Center.

A new VA examination of the bones was accorded to the veteran 
in November 1997.  The examiner noted that the veteran's C-
file and a copy of the Board's remand had been available and 
reviewed prior to the examination.  At this examination, the 
veteran reported that he had had two or three measurements of 
his compartment pressures, during exertion, and was told that 
he had exertional compartment syndrome.  He also described a 
discussion regarding the knee for a possible fasciotomy in 
the left leg.  Further, he continued to complain of pain in 
the left anterior tibial region.  He stated that the pain 
worsened with walking, and that there was discomfort if he 
walked for any more than a short period of time.  Thereafter, 
the longer he was on his feet the more pain he would have.  
The veteran estimated that he usually needed to take a break 
secondary to pain after walking no more than a block or two.  

On physical examination, the examiner noted that the veteran 
moved about the room with an unremarkable gait pattern.  The 
veteran's left knee had zero to 145 degrees range of motion, 
with no pain on motion.  Examination of the lower extremity 
revealed no evidence of redness, heat, swelling, or 
deformity.  The veteran had tenderness to palpation over the 
anterior tibial border, extending from the junction of the 
mid and distal one-third of the tibia.  Examination of the 
left ankle revealed no evidence of redness, heat, or 
swelling.  The ankle had mild tenderness to palpation over 
the area of the anterior talo-fibular ligament.  The veteran 
had active and passive range of motion of the left ankle of 
10 degrees dorsiflexion and 45 degrees plantar flexion.  He 
had a 2+ anterior drawer sign of the left ankle.  Examination 
of the right ankle revealed 10 degrees of dorsiflexion and 45 
degrees plantar flexion actively and passively.  No swelling 
was noted, nor was tenderness to palpation noted.  The 
anterior drawer sign was 2 to 3+ on the right.  Otherwise, he 
was able to heel and toe walk, and was able to squat and rise 
again. 

Based on the foregoing, the examiner's diagnostic impression 
was chronic left lower leg pain - residuals of stress 
fracture versus exertional compartment syndrome.  The 
examiner also noted that the medical records from March 1996 
stated that a bone scan was to be ordered to "rule out" 
exertional compartment syndrome or periostitis.  Therefore, 
the examiner ordered a bone scan, the results of which he 
stated would be dictated in an addendum.  Nevertheless, the 
examiner opined that, based upon the veteran's history and 
the examination findings, that he tended to think that the 
veteran was more likely to have an exertional compartment 
syndrome as opposed to any residuals of a stress fracture.  
With respect to the Board's remand instructions, the examiner 
emphasized that he doubted the veteran had any current 
manifestations of his stress fracture, but, rather, it was 
more likely that he had an exertional compartment syndrome.  
Regarding the degree of limitation, the examiner stated that 
any significant periods of walking would cause increased 
pain.  The examiner stated that he had no way to quantitate 
how far, although the veteran reported if he walked a block 
or two then the veteran felt as if he needed to take a break.  
Therefore, it was felt that pain could limit functional 
ability during a flare-up or after extended use, which was 
compatible with prolonged periods of walking.  The examiner 
opined that the veteran's ankle problems did not have any 
relationship to his in-service stress fracture of the tibia.  
Further, the examiner opined that the post-service injury to 
the left leg or knee did not have any relationship to the 
history of stress fracture of the tibia either.  The examiner 
stated that he saw no evidence of weakened movement, although 
he was certain that one could say that perhaps there was 
excess fatigability due to the presence of exertional 
compartment syndrome with increased pain with prolonged 
periods of walking.  There was no evidence of in-coordination 
or painful motion noted at the time of the examination.  In 
an addendum, the examiner noted that while he had intended to 
order a bone scan, the veteran remembered having a prior 
examination which was possibly a bone scan or possibly an 
intravenous pyelogram.  In any event, the veteran reported he 
had an allergic reaction.  Accordingly, to be on the safe 
side, it was decided to only obtain X-ray studies of the left 
tibia, and no bone scan would be obtained.

X-rays of the left leg taken in November 1997 revealed a 
normal study of the left leg.  No post traumatic change was 
indicated.  The bone texture and structure were found to be 
normal.

Also added to the file was a December 1994 Disability 
Determination and Transmittal Sheet from the SSA.  This Sheet 
listed a primary diagnosis of severe low back pain and 
discomfort, as well as a secondary diagnosis of left knee 
pain, instability, and discomfort.  Also submitted were 
various supporting medical records, many of which were 
already on file.  These records show, in part, treatment for 
complaints of left knee and ankle pain on various occasions.  
None of these records were dated subsequent to 1994.  

In an April 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the assigned noncompensable rating 
for the veteran's residuals of a left tibia stress fracture.  
The RO cited the findings of the November 1997 VA examiner in 
support of this conclusion.


Legal Criteria.  The veteran's residuals of a stress fracture 
to the left tibia is evaluated pursuant to Diagnostic Code 
5262, which provides criteria for impairment of the tibia and 
fibula.  With malunion and slight knee or ankle disability, a 
10 percent rating is assigned.  Moderate knee or ankle 
disability warrants a 20 percent rating.  A 30 percent rating 
is assigned when there is marked knee or ankle disability.  
When there is nonunion with loose motion, requiring brace, a 
40 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.


Analysis.  In the instant case, the Board notes that the 
medical evidence on file shows that the veteran has been 
treated on numerous occasions for left leg problems, 
including pain in the left knee, ankle, and heel.  However, 
as stated above, the November 1997 VA examiner determined 
that this symptomatology was due to exertional compartment 
syndrome, and was not related to the service-connected 
residuals of a left tibia stress fracture.  The Board notes 
that this opinion was based upon a physical examination of 
the veteran and review of the claims folder.  Accordingly, 
the Board is of the opinion that the examiner had a 
sufficient foundation to make this conclusion.  The November 
1997 VA examiner is the only medical care provider who made a 
specific finding regarding whether the veteran's current 
problems of the left lower extremity were related to the in-
service stress fracture of the left tibia.  Moreover, there 
is no competent medical evidence on file which refutes the 
findings of the November 1997 VA examiner.  Therefore, the 
Board finds that the preponderance of the medical evidence 
shows that the veteran has no current residuals from his 
service-connected stress fracture of the left tibia.

The Board cannot substitute its own unsubstantiated opinion 
for that of a competent medical professional.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Since the 
preponderance of the medical evidence shows the veteran does 
not have any current residuals of his stress fracture of the 
left tibia, the Board must conclude that the evidence does 
not meet or nearly approximate the criteria for a compensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  See 
also 38 C.F.R. § 4.31.

The Board notes that it making the above determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit assignment of a compensable disability rating.  These 
regulations are applicable in the instant case because the 
veteran has reported that his residuals of a left tibia 
stress fracture are manifested by pain and resulting 
functional impairment.  Despite these subjective complaints, 
the record does not contain evidence by which it can be 
factually ascertained that there is any functional impairment 
attributable to the service-connected disability which would 
warrant a compensable rating.  As stated above, the medical 
evidence shows that these complaints of pain and resulting 
functional impairment are due to a disability other than the 
service-connected fracture residuals.  Therefore, the factors 
to be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide any basis to award a compensable rating 
in the instant case.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for left tibia stress fracture 
residuals, and the claim must be denied.  As the 
preponderance of the evidence is against the claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Asthma

Background.  Service medical records indicate that the 
veteran experienced chemical irritation when he inhaled fumes 
from chemicals he had mixed for purposes of cleaning in June 
1985.  Records from August 1985 state that he had bronchitis 
secondary to inhaling fumes.  A September 1985 entry 
indicates a history 
of asthmatic bronchitis.

Service connection was denied for asthma by a May 1986 rating 
decision.  It was noted that the veteran developed an acute 
case of bronchitis and asthma secondary to chemical exposure.  
However, this condition had apparently cleared without 
incident, and with no residuals.  Further, it was noted that 
a recent VA examination was entirely negative.  This decision 
was subsequently upheld by the Board in December 1987.  
Thereafter, in a May 1991 decision, the Board found that new 
and material evidence had not been presented to reopen the 
veteran's claim.  

The veteran submitted a new request to reopen in July 1992.  
Since the last prior denial in May 1991, VA medical treatment 
records had been added to the file which covered the period 
from January 1987 to August 1991.  Among other things, these 
records show treatment for complaints of asthma on various 
occasions.

Additional VA medical treatment records were subsequently 
obtained that covered the period from August 1991 to August 
1993.  These records also show treatment for asthma on 
various occasions.  For example, in November 1991, the 
veteran was evaluated for possible increase in his asthma 
symptoms.  He reported at that time that he needed up to 25 
puffs per day from his inhaler to maintain breathing.  Also, 
he experienced wheezing on his bad days.  It was also noted 
that the veteran was last hospitalized 6 to 8 months earlier, 
and had been doing well since.  His chest was clear to 
auscultation, bilaterally, without wheezing.  In December 
1991, it was noted that the veteran had started a new 
medication four weeks earlier with mild improvement.  His 
asthma was found to be stable at that time.  In February 
1992, the veteran was treated for a problem breathing and 
wheezing.  On March 30, 1992, it was noted that the veteran 
had several recent admissions to the ER for asthma 
exacerbations.  It was further noted that he required 20 to 
25 puffs per day on his inhaler.  He was assessed at that 
time with severe asthma, poorly controlled.  On June 22, 
1992, the veteran's lungs were found to be clear with minimal 
wheezing.  Then, on June 29, 1992, his lungs were found to be 
clear, stable, with slight improvement.  On August 6, 1992, 
it was noted that the veteran had been producing blood mucous 
for the past week.  On September 21, 1992, it was noted that 
the veteran had gone to the ER at St. Anthony's three weeks 
earlier due to an acute asthma attack.  Examination showed 
the veteran's chest was clear with good breathing sounds.  On 
October 1, 1992, the veteran was treated due to a severe 
exacerbation of his asthma and sinusitis.  He reported that 
his condition had been getting worse for the past 1 and 1/2 
months.  Also, he reported that he would awake at night with 
shortness of breath and asthmatic episodes.  Examination 
showed the chest to be clear to auscultation, bilaterally, 
without wheezing.  Records from December 3, 1992, include a 
diagnostic impression of asthma, overuse of inhaler with poor 
control of symptoms by history, and probable sinusitis.  On 
December 21, 1992, the veteran's lungs were found to be clear 
to auscultation, with minimal wheezing.  In January 1993, the 
veteran had a follow-up visit for his asthma at which time he 
reported chest tightness.  He also reported that he had an ER 
visit two weeks earlier because of his asthma.  The veteran 
reported that he had noted increased difficulty during the 
past 2 to 3 weeks.  He reported that he would awake about 2 
times per week because of his asthma.  On examination of the 
chest, diffuse wheezing was noted.  Diagnostic impression was 
asthma, under poor control.

Also submitted was an August 1992 statement from a VA 
physician who noted that the veteran was under his care for 
asthma.  The physician reported that the veteran occasionally 
experienced marked fluctuations in his pulmonary status.  It 
was noted that the veteran monitored his condition closely, 
and been instructed how to adjust his medication to 
effectively treat his exacerbations of asthma.  Thus, the 
veteran only needed to seek medical attention if he did not 
respond to the self-initiated therapy.  

A statement from another VA physician was also submitted, 
dated in October 1992.  This physician noted that the veteran 
developed bronchial asthma following inhalation of a chemical 
in 1983.  It was further noted that the veteran had 
experienced an increasing amount of difficulty with asthma 
during the past year, and, in addition, had experienced 
rhinitis and sinusitis.  The physician stated that the 
veteran had only a slightly abnormal spirometric evaluation 
in June 1987.  At that time, FVC was 5.35 L, while FEV-1 was 
3.34 L.  When tested in March 1992, the FVC was 2.97 and FEV-
1 was 2.21 L.  The physician further noted that the veteran 
had been treated with conventional agents such as 
adrenocortical steroids, and was receiving immunotherapy at 
that time (October 1992) for desensitization to the offending 
antigens.  Moreover, the physician stated that the veteran 
continued under active therapy from the VA clinics on 
Allergy, Pulmonary Diseases, and Otorhinolaryngology (ENT).  
Additionally, the physician opined that since the veteran's 
asthmatic attacks had continued to increase in severity and 
frequency, and his nasal condition had failed to improve, he 
concluded that it was imperative for the veteran to seek 
indoor employment.

In the October 1995 decision, the Board found that the VA 
medical records were new and material as to the asthma claim, 
in that the records associated the onset of the veteran's 
current asthma with a chemical inhalation exposure during his 
active service.  Moreover, the Board found that these medical 
records confirmed the chronic nature of this condition.  
Given that symptoms of a respiratory condition were first 
documented during the veteran's period of active duty, the 
Board concluded that chronic asthma had its onset during that 
time, and granted service connection for the disability.

As noted above, following the Board's October 1995 decision, 
various private medical records were added to the file.

Dr. Shanahan's records from October to December 1992, and 
January 1996, primarily deal with treatment for asthma.  In 
December 1992, Dr. Shanahan noted that the veteran had a 
fairly long history of recurrent asthmatic problems and nasal 
polyps, and that he had had ulcers which had bled in the 
past.  The veteran's left knee problems were also noted.  Dr. 
Shanahan stated that the veteran had not done very well in 
regard to his asthmatic and other associated conditions.  For 
example, the veteran had chronically required long-term light 
and limited duty, and had been very difficult to accommodate 
because of his restrictions.  In January 1996, Dr. Shanahan 
noted that he had not seen or treated the veteran since near 
the end of 1992.  However, he noted that his records showed 
that the veteran did have recurring and very significant 
problems.  Specifically, asthma, persistent left knee 
symptoms even after arthroscopic surgery in November 1991, 
and bleeding duodenal ulcers in the past.  Moreover, Dr. 
Shanahan stated that, at that time, the veteran was not 
consistently able to maintain a good or reasonably reliable 
work schedule due to these recurring difficulties.

The medical records from Dr. Maloney, Dr. Richardson, Dr. 
Hoffman, Dr. Washington, and Dr. Rao made no pertinent 
findings regarding the veteran's asthma.

VA treatment records from October 1986 to May 1994 are also 
on file.  These records show that the veteran was seen in the 
Allergy Clinic on March 4, 1993, July 1, 1993, October 7, 
1993, October 21, 1993, November 18, 1993, and February 3, 
1994.  A May 1994 letter from the Office of Personnel 
Management (OPM) is included in these records, and informed 
the veteran that his disability retirement had been approved 
based on his left knee injury.  This disability retirement 
was effective February 13, 1993.

The veteran underwent a VA examination for non-tuberculosis 
diseases and injuries in May 1996.  At this examination, the 
veteran reported that he was first diagnosed with asthma in 
1984, after going through some type of chemical warfare 
training in the military.  He was hospitalized at that time 
for respiratory illness.  The veteran reported that he had 
had over twenty hospitalizations during the past ten years.  
He further reported that these were all overnight admissions 
and not just ER visits.  The examiner noted that no VA 
medical chart was available for review.  It was noted that a 
folder was available from the Compensation and Pension 
Evaluation, but that this did not contain his current 
information.  Therefore, all of the history was obtained 
orally from the veteran.  The veteran also reported that he 
had one episode of respiratory failure with intubation in 
1986.  It was noted that he was a current patient at the VA 
allergy clinic, and that he was receiving allergy shots.  The 
examiner also noted the veteran's various medications.  
Regarding his subjective complaints, the veteran reported 
shortness of breath and wheezing.  It was noted that the 
wheezing was mostly at night and was seasonal in connection 
with his allergies.  He also complained of a chronic cough.

On examination, the examiner noted that the veteran appeared 
in no acute distress.  However, he did seem to have a 
persistent cough.  In fact, the examiner stated that even 
throughout the interview, the veteran had a cough.  On 
inspection of the respiratory system, it was found that the 
veteran was not using his accessory muscles at the time of 
the examination.  There was no gross deformity noted of the 
chest wall.  Additionally, the examiner stated that there 
seemed to be normal ratio of inspiration to expiration on the 
chest wall with normal expansion.  With respect to 
auscultation, the examiner noted that the breath sounds were 
clear.  There was no rhonchi, and no wheezing.  In regard to 
percussion, the examiner stated that no abnormal findings 
were noted.  The examiner also stated that it was important 
to mention that there were no findings of peripheral 
cyanosis, clubbing, barrel chest, pigeon or funnel chest.  As 
to whether the asthma was in remission or active, the 
examiner stated that there did appear to be some active 
respiratory complaints which were presented with a cough, and 
the veteran's reported history of wheezing.  Based on the 
foregoing, the examiner diagnosed history of asthma.  He 
stated that this was a functional problem based on the 
veteran's history of respiratory infections and wheezing.  

The veteran underwent additional VA examinations in April 
1996 which made no pertinent findings regarding his asthma.

In an August 1996 rating decision, the RO implemented the 
grant of service connection for the veteran's asthma, and 
assigned a disability rating of 10 percent, effective July 7, 
1992.  The RO noted the findings of the May 1996 VA 
examination in support of this evaluation.  Further, the RO 
stated that the 10 percent rating was for indication of 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  The RO also 
stated that a higher evaluation of 30 percent was not 
warranted unless the record showed asthmatic attacks 
separated by only 10 to 14 day intervals with moderate 
dyspnea on exertion between attacks.

The veteran appealed the August 1996 rating decision to the 
Board.  

As mentioned above, the veteran provided testimony on his 
asthma claim at his December 1996 personal hearing.  Among 
other things, it was contended that additional medical 
records should be obtained from the St. Anthony's Medical 
Center beginning in April 1996.  It was also noted that the 
veteran was drawing disability benefits from the Postal 
Service and the SSA.  The veteran testified that, on average, 
he experienced four asthma attacks per week, usually in the 
evening.  He also testified that he had at least one attack a 
month that would require immediate hospitalization.  The 
veteran stated that his wife would take him to the St. 
Anthony's hospital, and that he would stay overnight.  
Further, he testified that his VA treating physician had 
recently changed his asthma medications, but he could not 
name what those new medications were.  However, he did use an 
inhaler, as well as a face mask at night to help him sleep.  
Additionally, the veteran reported that his phlegm build-up 
throughout the day was about a cupful.  He testified that 
sometimes he would choke coughing up the phlegm, and that 
there was also fresh blood with the plegm on occasion.  This 
blood would occur about two to three times per month.  The 
veteran testified that he had not had a pulmonary function 
test at his last VA examination.  He also testified that he 
had had some blood work done recently at the VA, but that he 
did not know the results of these tests.  Moreover, he 
reported shortness of breath on exertion.  For example, he 
testified that he could only walk a couple of blocks before 
he had a problem.  He testified that this problem was worse 
in the summertime.  While he was able to climb stairs to some 
extent, he was unable to do yard work.  Further, he testified 
that during an asthma attack his fingertips, lips, and other 
extremities would turn blue.  

Later in December 1996, the RO sent development letters to 
St. Anthony's Medical Center and the SSA requesting records 
concerning the veteran.  The correspondence to St. Anthony's 
specifically requested any records of treatment since April 
1996.  The evidence on file shows that St. Anthony's 
responded that it had no records of visits for the dates 
listed.

Additionally VA medical treatment records were obtained that 
covered the period from May 1994 to December 1996.  On May 
19, 1994, the veteran's lungs were found to have good air 
movement, with no wheezing.  Overall, his asthma was found to 
be stable.  Subsequent records continued to evaluate the 
veteran's asthma as "stable," or "under excellent 
control."  Further, his chest was routinely found to be 
clear to auscultation.

Also on file is a December 1996 statement from the veteran's 
treating physician.  The physician noted that the veteran was 
a patient in the Allergy Clinic at a VA hospital.  Further, 
it was stated that the veteran had severe asthma for which he 
was taking a variety of medications, including Serevent, 
Azmacort, Tilade, theophylline, and albuterol.  In addition 
to this, the veteran was also on immunotherapy (allergy 
injections) for a number of severe respiratory allergies.  
Moreover, it was noted that on his last visit it was 
determined that the veteran had significant gastroesophageal 
reflux which might be intensifying his asthma.  Therefore, he 
was placed on Reglan to decrease the acid reflux.  In 
conclusion, the physician stated that the veteran had severe 
asthma and required this intensive form of therapy.

In a January 1997 Supplemental Statement of the Case, the RO 
found that the veteran was not entitled to a disability 
rating in excess of 10 percent for his asthma.  The criteria 
listed was the revised criteria for Diagnostic Code 6602, 
which was effective October 7, 1996.

When the case came before the Board in March 1997, it was 
noted, among other things, that the veteran's last pulmonary 
function test on file had been conducted in March 1992.  The 
Board also noted that the veteran had indicated that 
pertinent records were available at St. Anthony's Medical 
Center and the SSA, as well as the results of the RO's 
request for records from these institutions.  Further, the 
Board noted that the criteria for evaluating the veteran's 
asthma had changed, effective October 7, 1996.  Accordingly, 
the Board determined that a remand was required to accord the 
veteran a new examination which included pulmonary function 
tests, as well as a medical opinion concerning the severity 
of the veteran's current asthma treatment and medications.  
The RO was also to make an additional request for records 
from the SSA, as well as records from St. Anthony's Medical 
Center since July 1992.

As stated above, in June 1997, the RO sent requests for 
medical records to both St. Anthony's Medical Center and the 
SSA.  A subsequent development letter was sent to the St. 
Anthony's Medical Center in September 1997.  No response is 
on file from St. Anthony's Medical Center.  A copy of a 
December 1994 Disability Determination and Transmittal Sheet 
was obtained from the SSA, which included a primary diagnosis 
of severe low back pain and discomfort, as well as a 
secondary diagnosis of left knee pain, instability, and 
discomfort.  Supporting medical records were also obtained, 
many of which were already on file.  Among other things, 
these records show treatment for asthma on various occasions.

A VA examination for respiratory disease was accorded to the 
veteran in November 1997.  The examiner noted that the 
veteran's C-file was not available for review, but VA medical 
treatment records had been reviewed since May 1997.  It was 
noted that these records primarily concerned treatment for 
control of his asthma, as well as visits to the mental health 
center for problems related to his bipolar disorder.  The 
examiner further noted that the veteran was on many current 
medications, but for his asthma these included Nedocromil 
inhaler which the veteran used 4 puffs four times per day; 
Theophylline every 8 hours; Albuterol inhaler as well as 
using Albuterol by nebulizer; and Azmacort inhaler and one 
other long acting bronchodilator which he used via inhaler.  
At this examination, the veteran reported that he had had 
increasingly severe bouts of asthma, worse in the spring and 
in the fall each year, but also aggravated by exposure to 
cold and hot, humid weather.  The veteran also reported that 
he was retired out of his job with the Post Office because of 
asthma.  Regarding current symptomatology, the veteran 
reported that an occasion of walking a distance of two blocks 
he had to stop and rest because of shortness of breath and 
wheezing and that he used an Albuterol inhaler.  He also 
reported that his most recent acute attack of asthma was more 
than twelve hours earlier.  It was further noted that the 
veteran had had allergic reactions to iodine after use in 
contrast media, and also gave a pretty good history for 
allergy to aspirin which caused him to have hives and also to 
aggravate his asthma.  

On physical examination, the examiner found the veteran to be 
a tall, well groomed and neat appearing young man.  Nose and 
throat examination showed a nasal polyp in the left nasal 
passage and there was swelling and redness of the nasal 
mucous membranes with some injection.  The pharynx appeared 
essentially normal.  The lungs showed shallow respiration, 
but the examiner noted that he heard no rales or rhonchi.  
Additionally, there was only slight respirations when he got 
the veteran to take a deep breath and force expiration.  At 
that point, it was noted that the veteran started to cough.  
The heart was normal with a regular sinus rhythm, and the 
examiner heard no murmurs.  There was no evidence of cyanosis 
or clubbing of the veteran's fingernails.

Pulmonary function tests, pre-medication results, showed FVC 
actual of 3.03, predicted 5.75, with 52.8 percent of 
predicted.  FEV-1 was 2.52, with 4.66 predicted, and 54.1 
percent of predicted.  FEV-1 equaled 83 percent of FVC.  
Post-medication results showed FVC actual of 4.03, FEV-1 of 
3.28.  The percentage change from pre- to post-medication was 
noted to be 32.9 percent for FVC, and 30 percent for FEV-1.  
Additionally, FEV-1 equaled 81.24 percent of FVC.  A report 
stated that the spirometric tracings appeared technically 
inadequate for interpretation due to excess variability.  
However, both the pre-bronchodilator set and the post-
bronchodilator set of tracings showed progressive worsening 
during sequential tests.  It was noted that these findings 
was consistent with asthma.

Based on the foregoing, the examiner diagnosed an established 
long history of asthma which was under treatment.  The 
examiner also commented that an electrocardiogram performed 
on the veteran showed a rightward axis which is suggestive of 
a pulmonary hypertension which would be consistent with the 
veteran's history of asthma.  Regarding the rating criteria 
found at 38 C.F.R. § 4.97, Diagnostic Code 6602, the examiner 
noted that among the criteria listed was "daily use of 
systemic (oral or parenteral) high dose corticosteroids 
medications."  The examiner noted that the veteran had been 
given periodic doses of Prednisone to control his asthma.  
However, the veteran was not currently on Prednisone, and the 
last such treatment was eight months earlier according to the 
medical records.  However, the veteran was using a daily 
Azmacort which was a corticosteroid.  Furthermore, the FEV-1 
on the pulmonary function test was 83 percent of FVC before 
bronchodilatation, and then after bronchodilatation was 
reduced to 81.24 percent, which was still within the normal 
range.  On that basis, the veteran did not fulfill the 
requirement of 100 percent disability.  As to the frequency 
of visits to physicians, according to the VA medical records 
the veteran was initially seen in March 1997 essentially for 
refill prescriptions, but not for acute asthma, although 
asthma was his major complaint as well as those related to 
his mental illness.  The veteran was seen again in May 1997, 
for asthma as well as other medical problems.   He was then 
seen in July 1997, and his asthma was found to be under good 
control.  Therefore, on the criteria listed, the veteran did 
not meet the requirement of "at least monthly visits to a 
physician for required care of exacerbations."  The last 
criteria included FEV-1 of 71 to 80 percent predicted, or 
intermittent inhalation or oral bronchodilator therapy.  The 
examiner stated that the veteran did meet that criteria, 
although he had a good test on examination.  However, it was 
noted that the test was fraught with a good deal of 
variability.  Nevertheless, the veteran did fulfill the 
criteria for intermittent inhalation and bronchodilator 
therapy for which he was taking four times a day, as well as 
nebulizing treatments at least twice a day every day.  

The VA examiner promulgated an addendum to his examination 
report later in November 1997.  The examiner noted that he 
had received and reviewed the veteran's C-file, paying 
attention to those areas of medical records relating to 
asthma.  After summarizing these records, the examiner 
commented that it should be kept in mind that patients with 
asthma may have a good deal of variability in their symptoms 
and signs, depending on exposure to environmental factors 
such as chemicals (chlorine in this case) or allergens and 
exposure to viruses and bacteria causing infection.  One 
should take care to recognized these elements and take into 
consideration the statements of those who knew him over five 
years (as in St. Louis) and stated that the veteran's asthma 
was severe and worsening, although the examiner stated he had 
examined him in a less severe state.

X-rays of the veteran's chest were also taken in November 
1997.  These X-rays showed the chest to be normal.  

In an April 1999 rating decision and concurrent Supplemental 
Statement of the Case, the RO increased the disability rating 
for the veteran's asthma to 30 percent, effective October 7, 
1996.  The RO found that the veteran did not satisfy the old 
criteria for a rating in excess of 10 percent prior to 
October 7, 1996.  Additionally, the RO noted both the SSA 
Disability Determination and Transmittal Sheet and the 
November 1997 VA examination findings in support of assigning 
the 30 percent rating under the revised criteria.

Thereafter, a private medical statement was received from a 
Dr. Williams dated in May 1999.  Dr. Williams reported that 
the veteran had been under his care for the past several 
years for a diagnosis of asthma.  Further, Dr. Williams 
stated that he had recommended to the veteran that he get an 
allergy evaluation and possible desensitization.  Dr. 
Williams stated that if this occurred and an appointment was 
made with an allergist, he would assume they would see the 
veteran on a monthly basis.  Moreover, Dr. Williams stated 
that based upon his exposure to the veteran he was totally 
incapacitated and disabled due to his asthma and his frequent 
exacerbations.  

In a June 1999 Supplemental Statement of the Case, the RO 
found that Dr. Williams' statement did not warrant a change 
in the 30 percent disability rating.  The RO noted that this 
statement did not establish that the veteran actually 
required monthly visits to a physician for care of 
exacerbations.  


Legal Criteria.  The schedular criteria for evaluating 
respiratory disorders were changed effective on October 7, 
1996.  

Under the previous version of Diagnostic Code 6602, an 
evaluation of 10 percent was warranted where the objective 
evidence indicated a mild disability as shown by paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent disability rating was 
warranted where the objective evidence indicated a moderate 
disability as shown by asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
warranted for a severe disability shown by evidence of 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was appropriate where the 
asthma was pronounced, with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).  

Under the revised criteria of Diagnostic Code 6602, in effect 
from October 7, 1996, bronchial asthma manifested by FEV-1 of 
71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 of less than 40 percent predicted, 
FEV-1/FVC of less than 40 percent, more than one attack per 
week with episodes of respiratory failure, or the requirement 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).  In the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthma attacks must be of record.  Id. 

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
commenter recommended that VA specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Karnas v. Derwinski, 
1 Vet. App. 308 (1991) held that where laws or regulations 
change, after a claim has been filed or reopened, and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or the Secretary of VA has 
enjoined its retroactive application.  As mentioned above, 
the revised criteria has been assigned the effective date of 
October 7, 1996.  Pursuant to the Court's holding in Karnas, 
supra, the Board has no authority to apply the revised 
criteria prior to that date.  See generally Rhodan v. West, 
12 Vet. App. 55 (1999).  Therefore, the Board must determine 
whether the veteran is entitled to a disability rating in 
excess of 10 percent under the old criteria prior to October 
7, 1996, and whether he is entitled to a disability rating in 
excess of 30 percent after October 7, 1996, under the new 
criteria.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).  In general, the effective 
date for an increase will be the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  For an increase in disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2). 


Analysis: Old Criteria.  The medical treatment records from 
1992 and 1993 show that the veteran was treated on several 
occasions for asthma problems, including several ER trips due 
to asthma attacks.  For example, it is noted that the 
veteran's asthma was found to be under poor control in 
January 1993.  Moreover, the medical treatment records tend 
to confirm the veteran's account of his symptomatology during 
this period as described at his December 1996 personal 
hearing.  

However, beginning May 19, 1994, the medical treatment 
records consistently characterized the veteran's asthma as 
"stable," or "under excellent control."  Furthermore, the 
Board notes that the veteran's testimony at his December 1996 
hearing regarding his symptomatology is not supported by the 
objective medical evidence on file beginning May 19, 1994.  
The medical treatment records, as well as the results of the 
May 1996 VA examination, show the veteran's condition to be 
no more than "mild."  For instance, there is no objective 
evidence of rather frequent asthmatic attacks (separated by 
only 10-14 day intervals), nor moderate dyspnea on exertion 
between attacks.  In fact, the veteran's chest routinely 
found to be clear to auscultation.  Although the veteran 
reported frequent breathing problems at his personal hearing, 
there is no objective medical evidence that these were 
actually indicative of asthmatic attacks.  Thus, the Board 
concludes that the objective medical evidence shows the 
veteran does not meet or nearly approximate the criteria 
necessary for a disability rating in excess of 10 percent 
during this period under the old version of Diagnostic Code 
6602.

Nevertheless, the Board is of the opinion that the medical 
treatment records tend to show that the veteran's asthma was 
more severe prior to May 19, 1994.  For the reasons stated 
below, the Board concludes that the veteran is entitled to no 
more than a 30 percent rating for his asthma during the 
period from July 7, 1992, to May 18, 1994.

The medical treatment records from 1992 and 1993 show that 
the veteran required emergency medical treatment due to 
asthmatic attacks.  However, the evidence does not show that 
the veteran actually experienced severe asthmatic attacks on 
a weekly basis.  As stated above, while the veteran reported 
weekly problems with breathing, etc., there is no objective 
medical evidence to show that these were actual asthmatic 
attacks.  Moreover, the objective medical evidence does not 
show marked dyspnea on exertion between attacks.  The medical 
treatment records following the veteran's reported ER 
treatments found his chest to be clear to auscultation.  

The Board acknowledges the veteran's contention that his 
asthma interfered with his employment.  A review of the 
medical evidence does tend to show this was a factor in 
requiring light and/or modified duty for the veteran in his 
place of employment.  However, the primary reason for this 
duty was because of the veteran's low back and left knee 
disability.  This conclusion is supported by the December 
1994 Disability Determination and Transmittal Sheet from the 
SSA.  Moreover, it is also supported by the May 1994 
correspondence from OPM which informed the veteran that his 
disability retirement had been approved based upon his left 
knee injury.  In short, the evidence does not show that more 
than light manual labor was precluded exclusively because of 
the veteran's asthma.

For the reasons stated above, the Board concludes that the 
medical evidence shows the veteran's asthma to be of no more 
than "moderate" impairment prior to May 19, 1994; he does 
not meet or nearly approximate the criteria necessary for a 
rating of at least 60 percent under the old criteria.  Taking 
into consideration the doctrine of "staged ratings" 
pursuant to Fenderson, supra, and resolving reasonable doubt 
in favor of the veteran (38 C.F.R. §§  3.102, 4.3), the Board 
concludes that the veteran is entitled to a rating of 30 
percent for his asthma for the period from July 7, 1992, to 
May 18, 1994.  See also 38 C.F.R. §§ 3.400, 4.7.  The Board 
further notes that the record does not contain any competent 
medical evidence showing any other distinctive periods for 
which the severity of the veteran's asthma met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 10 percent prior to October 7, 1996.

With respect to the period beginning October 7, 1996, 
findings indicative of sever disability such as frequent 
attacks of asthma or marked dyspnea on exertion, precluding 
more than light manual labor, are not reflected by the 
medical records on file. Accordingly, an evaluation in excess 
of 30 percent under the old criteria is not in order.


Analysis: Revised Criteria.  In the instant case, the Board 
finds that the veteran's asthma does not meet or nearly 
approximate the criteria necessary for a disability rating in 
excess of 30 percent under the revised criteria.

The only pulmonary function test performed on the veteran 
since October 7, 1996, was the one conducted at the November 
1997 VA examination.  FEV-1 predicted was 4.66, while the 
actual result, post-medication, was 3.28.  The actual value 
post-medication divided by the predicted value, or 3.28/4.66, 
equals 0.7038, or 70 percent.  This corresponds to the fact 
that the test results note a 30 percent change in the post-
medication results as compared to the pre-medication results.  
The pre-medication FEV-1 results were 54.1 percent predicted: 
30 percent of 54.1, or 54.1 x 0.30, equals 16.23.  54.1+16.23 
equals 70.33, or 70 percent.  As stated above, the post-
medication results are the basis for evaluation under 
Diagnostic Code 6602.  Therefore, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
necessary for a rating in excess of 30 percent based upon the 
FEV-1 results.

The FEV-1/FVC ratio post-medication was shown to be in excess 
of 80 percent.  Therefore, the veteran does not meet or 
nearly approximate the criteria necessary for a rating in 
excess of 30 percent under Diagnostic Code 6602 based upon 
these results either.

There is no objective evidence on file which shows that the 
veteran requires at least monthly visits to a physician for 
"required care of exacerbations."  The Board acknowledges 
that in his May 1999 statement, Dr. Williams indicated that 
he expected that once an appointment was made, that the 
veteran would see the allergist on a monthly basis.  There is 
no objective evidence that this has actually occurred.  
Further, Dr. Williams gives no foundation to support this 
opinion.  Finally, there is no indication that such monthly 
visits would be for "required care of exacerbations."  

The Board also finds that the medical evidence does not show 
at least intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.  Regarding the 
November 1997 VA examiner's comment about the veteran's 
Azmacort being a corticosteroid, the Board notes that this 
medication is one of the veteran's inhalers.  Thus, this 
medication represents no more than daily inhalational or 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  Pursuant to the criteria found under Diagnostic 
Code 6602, this entitles the veteran to no more than a 30 
percent rating.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 30 percent under the revised 
criteria.  Therefore, the preponderance of the evidence is 
against the claim and it must be denied.  As the 
preponderance of the evidence is against the claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert, supra.

Again, the Board notes that in making the above determination 
it has taken into consideration the applicability of "staged 
ratings' pursuant to the guidelines of Fenderson, supra.  
There is simply no evidence showing any distinctive periods 
since October 7, 1996, during which the veteran's asthma met 
or nearly approximated the criteria necessary for a 
disability rating in excess of 30 percent under the revised 
criteria of Diagnostic Code 6602.  


ORDER

Entitlement to a compensable disability rating for residuals 
of a stress fracture of the left tibia is denied.

Entitlement to a "staged rating" of 30 percent for the 
veteran's asthma is granted for the period from July 7, 1992, 
to May 18, 1994, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for asthma, from May 19, 1994 to October 6, 1996, is denied.

Entitlement to a disability rating in excess of 30 percent 
for asthma, since October 7, 1996, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

